DETAILED ACTION
Notice to Applicant
Claims 1-19 are pending and are examined herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “herein at least one cell connector extends obliquely […]” includes a typo for “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 refers to “a second cell group directly adjacent to the first cell group,” but it is unclear whether this is a new “a second cell group” or refers to the “a second cell group” of claim 1. The Office has interpreted it broadly as referring to either. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2011/0151316 to Yoon).
	Regarding Claim 1, Yoon teaches:
a cell contacting system for an electrochemical device which comprises a plurality of cell groups that each comprise at least one cell, the cells in a stacked line relation (Figs. 1 and 14, paras 0050-0052)
wherein each cell has a first and second terminal 110/120 wherein respective terminals of cells follow each other along a longitudinal direction of the device (Fig. 1, para 0052)
including at least one cell connector 311 for electrically connecting cell terminals of a first cell group to a second cell group (Fig. 1, para 0055)
the connector having a first contact region and a second contact region for contacting terminals and extending obliquely to the longitudinal direction (Fig. 1)

    PNG
    media_image1.png
    808
    611
    media_image1.png
    Greyscale

	Regarding Claim 2, Yoon teaches:
an intermediate region aligned obliquely to the longitudinal direction of the device (Fig. 1)
	Regarding Claim 3, Yoon teaches:
wherein the connector contacts a directly adjacent second cell group (Fig. 1)
	Regarding Claim 9, Yoon teaches:
wherein the cell contacting system comprises a plurality of cell connectors which do not overlap (Fig. 1)
Claims 1-2, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino (US 2010/0266887 to Sekino et al.).
	Regarding Claims 1 and 2, Sekino teaches:
a cell contacting system for an electrochemical device which comprises a plurality of cell groups that each comprise at least one cell, the cells in a stacked line relation (Fig. 1c,  paras 0036)
wherein each cell has a first and second terminal 3/4 wherein respective terminals of cells follow each other along a longitudinal direction of the device (Fig. 1c, para 0032)
including at least one cell connector 5 for electrically connecting cell terminals of a first cell group to a second cell group (Fig. 1c, para 0033)
the connector having a first contact region and a second contact region for contacting terminals and extending obliquely to the longitudinal direction via an intermediate section having a longitudinal axis oblique to the longitudinal axis of the cell groups (Fig. 1)


    PNG
    media_image2.png
    360
    256
    media_image2.png
    Greyscale

	Regarding Claims 4 and 5
wherein at least one cell connector extends from terminals of one cell group across a directly adjacent cell group to contact the cell terminals of a not directly adjacent cell group (Fig. 1c)
	Regarding Claim 9, Sekino teaches:
no overlap (Fig. 1c)
Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2013/0177790 to Yang et al.).
	Regarding Claims 1 and 2, Yang teaches:
a cell contacting system for an electrochemical device which comprises a plurality of cell groups that each comprise at least one cell, the cells in a stacked line relation (Fig. 8, para 0069)
wherein each cell has a first and second terminal and wherein respective terminals of cells follow each other along a longitudinal direction of the device (Fig. 8, para 0052)
including at least one cell connector for electrically connecting cell terminals of a first cell group to a second cell group (Fig. 1, para 0055)
the connector having a first contact region 117a and a second contact region 119a for contacting terminals and extending obliquely to the longitudinal direction, and an intermediate section 118a aligned obliquely relative to the longitudinal direction of the device (Fig. 1)

    PNG
    media_image3.png
    664
    682
    media_image3.png
    Greyscale

	Regarding Claim 3, Yang teaches:
wherein the connector connects directly adjacent cell groups (Fig. 8)
	Regarding Claim 6, Yang teaches:
wherein the cells are arranged between end plates aligned transversely to the longitudinal direction of the device and spaced apart from each other in the longitudinal direction with two power connections of different polarity (Fig. 8, etc.)
	Regarding Claim 9, Yang teaches:
no overlap (Fig. 8)
Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2015/0214532 to Nakayama et al.).
	Regarding Claims 1-3
a cell contacting system for an electrochemical device which comprises a plurality of cell groups that each comprise at least one cell, the cells in a stacked line relation (Fig. 21, para 0096)
wherein each cell has a first and second terminal 4/5 and wherein respective terminals of cells follow each other along a longitudinal direction of the device (Fig. 21, para 0083)
including at least one cell connector 41/43 for electrically connecting cell terminals of a first cell group to a second cell group (Fig. 1, para 0055)
the connector having a first contact region and a second contact region for contacting terminals in directly adjacent cell groups and extending obliquely to the longitudinal direction, with an intermediate section aligned obliquely relative to the longitudinal direction of the device (Fig. 1)

    PNG
    media_image4.png
    748
    680
    media_image4.png
    Greyscale

Regarding Claim 10, Nakayama teaches:
wherein the cell contacting system comprises at least two cell connectors 41/43 which cross over each other (Fig. 21)
	Regarding Claim 11, Nakayama teaches:
wherein there is an insulating element 46 arranged between the connectors where they cross over (Figs. 16-17 and para 0089)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US Patent No. 8,632,905 to Yasui et al.) in view of Kim (US 2015/0162578 to Kim et al.).
	Regarding Claims 1-3 and 6
a cell contacting system for an electrochemical device which comprises a plurality of cell groups that each comprise at least one cell, the cells in a stacked line relation (Fig. 3, column 5)
wherein each cell has a first and second terminal 20/21 and wherein respective terminals of cells follow each other along a longitudinal direction of the device (Fig. 3, column 5)
including at least one cell connector 70b/c for electrically connecting cell terminals of a first cell group to a second cell group (Fig. 3, bottom of column 5 to top of column 6)
the connector having a first contact region and a second contact region for contacting terminals in directly adjacent cell groups and extending obliquely to the longitudinal direction, with an intermediate section aligned obliquely relative to the longitudinal direction of the device (Fig. 3)
wherein the system has two power connections of different polarity 30/31 (column 5)


    PNG
    media_image5.png
    939
    645
    media_image5.png
    Greyscale

	Yasui does not explicitly teach:
wherein the cells are arranged between two face sides of the device aligned transversely to, and spaced along, the longitudinal direction of the device
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claims 7 and 8, Yasui teaches:
wherein the power connections end on the same face side of the device (Fig. 3)
	Power connections on opposite sides were a conventional alternative, and would have been an obvious variation of the modified combination of Yasui in view of Kim. Kim, for example, teaches power terminals on opposite sides in the series connected pack (Fig. 2) 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 13, Yasui does not explicitly teach:
a support element for supporting the connectors which crosses at least one degassing outlet and is provided with a gas guidance channel 
	Bus bar holders were conventional in the prior art. Kim, for example, teaches a bus bar holder on top of an aligned cell stack with a gas channel 123.
 Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US Patent No. 8,632,905 to Yasui et al.) in view of Kim (US 2015/0162578 to Kim et al.), in further view of Park (US 2011/0091763 to Park et al.).
	Regarding Claim 14, Yasui and Kim do not render obvious:
wherein at least one cell connector has at least one contact region having at least one recess which separates two sections of the contact region from each other provided for contacting different terminals of the same cell group
	Park, however, from the same field of invention, regarding a terminal connecting member, teaches cell connectors for multi-cell groups with recesses between cell contacting regions that are oblique to the longitudinal stacking direction of the cells (Fig. 2).

    PNG
    media_image6.png
    667
    718
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use the multi-cell oblique bus bar of Park in a modified battery pack of Yasui in view of Kim, with the motivation to increase the power output of . 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US Patent No. 8,632,905 to Yasui et al.) in view of Kim (US 2015/0162578 to Kim et al.), in further view of Sim (US Patent No. 10,847,773 to Sim et al.).
	Regarding Claim 15, Yasui and Kim do not render obvious:
at least one elastically and/or plastic deformable compensation section which connects two sections of the contact region to each other that are provided for contacting different cell terminals of the same cell group
	Sim, however, from the same field of invention, regarding a battery pack with a bus bar having cell contact regions, teaches deformable compensation sections for connecting two sections of the contact region to each, thereby connecting adjacent cell groups in parallel (Fig. 2).

    PNG
    media_image7.png
    887
    756
    media_image7.png
    Greyscale

. 
Claims 16-19 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US Patent No. 8,632,905 to Yasui et al.) in view of Kim (US 2015/0162578 to Kim et al.), in further view of Harris (US 2018/0097322 to Harris). 
	Regarding Claims 16 and 17, Yasui and Kim do not render obvious:
wherein a plurality of connectors have been separated out of a sheet-like material comprising a first material section for contact regions and a second material section for intermediate regions
 	Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1]. 
	Harris, from the same field of invention, teaches a bus bar with rigid connection regions and flexible intermediate sections (abstract). It would have been obvious to one of ordinary skill in the art to modify the connectors of Yasui in view of Kim to include a three-part construction like that taught in Harris in order to provide extra flexibility for accommodating movement or thermal expansion of the bars during operation and use. It further would have been obvious to use mass-production methods known in the art, including punching such bars out of a composite sheet, although simply joining three 
	Regarding Claims 18-19, Harris renders obvious:
rigid connection portions formed from aluminum, known to be cheap and less ductile than copper, and flexible sections of a different material such as more flexible copper (para 0028)
wherein the different sections are connected via a substance-to-substance bond conventionally known in the art (para 0038)
	It would have been obvious to use the 
	It would have been obvious to one of ordinary skill in the art to modify the connectors of Yasui in view of Kim to include a three-part construction like that taught in Harris in order to provide extra flexibility for accommodating movement or thermal expansion of the bars during operation and use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,847,773
US 2014/0017553
US 2015/0070025
US 2016/0351883

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723